—In an action to recover the proceeds of a property insurance policy, the defendant appeals from an order of the Supreme Court, Kings County (G. Aronin, J.), dated December 19, 1997, which, inter alia, granted the plaintiffs motion for partial summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
The plaintiff succeeded in demonstrating prima facie its entitlement to judgment as a matter of law for payment under the subject policy by establishing that it suffered a loss of business personal property which was “in the open * * * within 100 feet of the [insured] premises” (see generally, Alvarez v Prospect Hosp., 68 NY2d 320; Winegrad v New York Univ. Med. Ctr., 64 NY2d 851). Inasmuch as the defendant failed to raise a genuine triable issue of fact in opposition to the motion (see generally, Zuckerman v City of New York, 49 NY2d 557), and similarly failed to establish that additional discovery was required before the motion could be decided (see, CPLR 3212 [f]), the Supreme Court properly awarded partial summary judgment on the issue of liability in favor of the plaintiff. Santucci, J. P., Altman, Friedmann and McGinity, JJ., concur.